     Case 1:14-md-02542-VSB-SLC Document 902 Filed 04/07/20 Page 1 of 2




April 7, 2020

VIA ECF, ELECTRONIC MAIL, & U.S.P.S. Mail                                        4/9/2020
                                                          The Letter-Motion at ECF No. 902 to file portions of the
Hon. Vernon S. Broderick, U.S.D.J.                        documents filed at ECF No. 904 with redactions is GRANTED.
Thurgood Marshall United States Courthouse                The Letter-Motion filed at ECF No. 904 shall remain visible
40 Foley Square, Courtroom 518                            only to the selected parties. The Clerk of Court is respectfully
New York, NY 10007                                        directed to close the Letter-Motion at ECF No. 902.

       Re:      In re Keurig Green Mountain Single-Serve Coffee Antitrust Litig., MDL No.
                2542; Request to File Under Seal

Dear Judge Broderick:

        We write on behalf of Plaintiff JBR, Inc. d/b/a Rogers Family Company (“JBR”) to request
that the Court seal JBR’s Reply in Support of Motion and Objections to Magistrate Judge Ruling
ECF No. 831 pursuant to Rules 1.A. and 5.B. of Your Honor’s Individual Rules & Practices in
Civil Cases. Because the proposed memorandum involves potentially confidential material, JBR
proposes to file an unredacted copy of the materials with the Court, and to publicly file a redacted
copy.

        JBR makes this sealing request to protect the potential confidentiality interests of Keurig.
The proposed sealing concerns descriptions of and quotations from unredacted deposition
testimony of Keurig and third-party witnesses and Keurig and third-party documents designated
by Keurig or third parties as confidential or highly confidential under the terms of the Protective
Order (ECF No. 496) in this matter. Additionally, the proposed sealing concerns descriptions of
and quotations of portions of JBR’s previously filed letter motion ECF No. 762 and exhibits and
Keurig’s previously filed declaration. The previously filed JBR letter motion and exhibits have
already been sealed by the Court as a result of prior motions to seal. JBR takes no position as to
the confidentiality of the materials designated by Keurig and third parties, and reserves the right
to challenge the confidentiality designations at a later date.

       JBR’s proposed filing is narrowly tailored to protect the potential confidentiality of the
subject matter at issue, and it requests that the Court permit the filing of these unredacted
documents under seal.


Respectfully submitted,

/s/ Daniel Johnson Jr.
Daniel Johnson Jr.
      Case 1:14-md-02542-VSB-SLC Document 902 Filed 04/07/20 Page 2 of 2
April 7, 2020
Page 2 of 2


DAN JOHNSON LAW GROUP, LLP
dan@danjohnsonlawgroup.com
400 Oyster Point Blvd., Ste. 321
South San Francisco, CA 94080
(415) 604-4500

Counsel for Plaintiff
JBR, Inc. d/b/a Rogers Family Company

cc:   Counsel for All Parties via ECF (Sealed document sent via email)
